Grace Bedford Lloyd v. Commissioner.Lloyd v. CommissionerDocket No. 438.United States Tax Court1943 Tax Ct. Memo LEXIS 2; 2 T.C.M. (CCH) 1188; T.C.M. (RIA) 43535; December 31, 1943*2  Edward E. Burke, C.P.A., for the petitioner. Myron S. Winer, Esq., for the respondent.  HILL Memorandum Opinion HILL, Judge: This proceeding involves a redetermination of income tax deficiency for the calendar year 1939 in the sum of $2,166.19. Petitioner is an individual residing in Greens Farms, Connecticut. Her books and records were kept and her tax return for the year was prepared on the cash receipts and disbursements basis. The return was filed with the collector of internal revenue for the fifth collection district of New Jersey at Newark. Two issues were raised by the pleadings, the first of which has since been abandoned by petitioner. The remaining issue is identical with that involved in F. T. Bedford, 2 T.C. 1189">2 T.C. 1189. It is whether petitioner, as an income beneficiary of certain trusts, is taxable upon the value of stock received by the trusts during the taxable year. Petitioner is the sister of the petitioner in F. T. Bedford, supra,  and a beneficiary under the very trusts which were there considered. In all respects the facts here are the same as those found in the Bedford  case, except as to the identity*3  of the petitioner, the amount of the tax and the collector with whom the return was filed. No useful purpose could be served by repeating them here. Reference may be had to that opinion for a full statement of the facts and for a discussion of the issue, including the question presented, contentions of the parties (which are likewise the same in both proceedings), and reasons which compel the conclusion that respondent must prevail. Decision will be entered for respondent.